UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-6155



HARVEY JONES,

                                            Plaintiff - Appellant,

         and


MELISSA JONES,

                                                         Plaintiff,

         versus

MICHAEL MOORE, Commissioner, South Carolina
Department of Corrections; WILLIAM D. CATOE,
Deputy Commissioner for Operations,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-96-485-2-22AJ)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Harvey Jones, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW &
JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm
on the reasoning of the district court. Jones v. Moore, No. CA-96-
485-2-22AJ (D.S.C. Jan. 2, 1997). We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2